Exhibit 10.2



 

 

February 24, 2004

 



"First_Name" "Middle_Name" "Last_Name"



"Address_Line_1"



"Address_Line_2"



"City", "State" "Zip_Code"  

RE: Grant of Director Options - Letter Agreement ("Option_Date")

 

Dear "First_Name":



I am pleased to confirm to you the grant on "Option_Date" (the "Date of Grant")
of a nonqualified stock option (the "Director Option") under the First Midwest
Bancorp, Inc. Amended and Restated Non-Employee Directors' Stock Option Plan
(the "Directors' Plan"). The Director Option provides you with the opportunity
to purchase for "Option_Price" per share up to "Shares_Granted" shares of the
Company's Common Stock.

 

The Director Option is subject to the terms and conditions of the Directors'
Plan, including any Amendments thereto, which are incorporated herein by
reference, and to the following:



(1)

 

Vesting and Exercisability:

In general, the Director Option will become fully vested and exercisable on
"Vest_Date_Period_1". In the event of your death, disability, retirement (as
defined below) or of a Change-in-Control as defined in the Company's Omnibus
Stock and Incentive Plan, as Amended (the "Omnibus Plan"), the Director Option
will become fully vested and exercisable. Retirement means termination of your
membership on the First Midwest Bancorp, Inc. Board of Directors at the
expiration of your term of office (unless you are then elected for another term
of office), or under such other circumstances as the Board may determine to
constitute retirement.      

(2)

 

Expiration:

If you cease to be a director for any reason other than death, disability or
retirement prior to the date the Director Option becomes fully vested, the
Director Option will expire on the date your directorship ends. If the Director
Option has become fully vested at the time you cease to be a director, the
Director Option will expire on the third anniversary of the date you ceased to
be a director for any reason. In no event, however, may the Director Option be
exercised beyond "Expiration_Date_Period_1".      

(3)

 

Procedure for Exercise:

Once vested, you may exercise the Director Option at any time by delivering
written notice of exercise and payment of the exercise price in full either (a)
in cash or its equivalent (as described in the Directors' Plan), or (b) by
tendering previously-acquired shares of Common Stock having an aggregate fair
market value at the time of exercise equal to the total exercise price that have
been owned by you for six (6) months or more, or (c) by a combination of (a) and
(b). You may deliver an affirmation of ownership of Common Stock having the
required fair market value in lieu of physically tendering such shares. In the
event you have made an election under the Company's Nonqualified Stock Option
Gain Deferral Plan, you may only make payment with shares of Common Stock in
accordance with clause (b) above. Further information regarding exercise
procedures will be provided to you.



1



--------------------------------------------------------------------------------





(4)

 

Limited Transferability; Beneficiary Designation:

The Director Option is personal to you and may not be sold, transferred,
pledged, assigned or otherwise alienated, otherwise than by will or the laws of
descent and distribution and other than as provided herein. The Director Option
shall be exercisable during your lifetime only by you. Notwithstanding the
foregoing, you may transfer the Director Option to:          

(a)

 

your spouse, children or grandchildren ("Immediate Family Members");

             

(b)

 

trust or trusts for the exclusive benefit of such Immediate Family Members, or;

             

(c)

 

a partnership in which such Immediate Family Members are the only partners,

             

provided that:

             

(i)

 

there may be no consideration for any such transfer,

                     

(ii)

 

subsequent transfers of the transferred Director Option shall be prohibited,
except to designated beneficiaries; and

                     

(iii)

 

such transfer is evidenced by documents acceptable to the Company and filed with
the Corporate Secretary.

         

Following transfer, the Director Option shall continue to be subject to the same
terms and conditions as were applicable immediately prior to transfer, provided
that for purposes of designating a beneficiary with respect thereto, the
transferee shall be entitled to designate the beneficiary. The provisions of
this Letter Agreement relating to the period of exercisability and expiration of
the Director Option shall continue to be applied with respect to you and your
status as a director, and the Director Option shall be exercisable by the
transferee only to the extent, and for the periods, set forth in Paragraphs (1)
and (2) above. Transfer of Common Stock purchased by your transferee upon
exercise of the Director Option may also be subject to the restrictions and
limitations described in Paragraph (5) below.

     

(5)

 

Securities Law Reporting Requirements and Restrictions:

You understand and acknowledge that applicable securities laws govern and may
restrict your right to offer, sell or otherwise dispose of any Common Stock
purchased upon exercise of the Director Option. In addition, because of your
status as a director of the Company, prior to exercise of the Director Option or
sale of any shares acquired upon exercise, you should consult with the Company's
Corporate Secretary with respect to the implications of Section 16(a) [two-day
reporting obligation] and (b) [short-swing profit recovery provisions] of the
Securities Exchange Act of 1934 on such exercise or sale. Additional information
regarding these rules will be provided to you, on request, from the Company's
Corporate Secretary.      

(6)

 

Reload Provisions:

As described more fully in Appendix B, "General Information Regarding Reload
Stock Options" of the "Summary Description" of the Directors' Plan, the Board of
Directors of First Midwest Bancorp, Inc. has approved the grant of reload stock
options upon certain exercises of the Director Options. Accordingly, a reload
stock option will be granted upon any exercise of the Director Option by you
while you are a director and upon which you tender previously-acquired Common
Stock (Common Stock which has been held for at least six (6) months) in payment
of the exercise price. A Reload Option Letter Agreement will be issued to you to
evidence the grant of a reload stock option.





 

2



--------------------------------------------------------------------------------





(7)

 

Continuing Participant Agreement:

For purposes of this Director Option, your directorship will not be deemed to
have terminated, and instead will be deemed to be continuing, during any period
during which you are a party to a Continuing Participant Agreement with the
Company; provided such Continuing Participant Agreement was approved by the
Board of Directors of the Company.      

(8)

 

Tax Consequences:

Director Options are in the form of nonqualified stock options which are not
intended to fall under the provisions of Internal Revenue Code Section 422. No
federal or state income taxes or FICA/Medicare taxes will be withheld by the
Company upon exercise. Information regarding the tax consequences of the
Director Option will be provided to you.      

(9)

 

Miscellaneous:

Nothing in this Letter Agreement confers any right on you to continue as a
director of the Company. This Letter Agreement will be binding upon, and insure
to the benefit of, your and the Company's successors and assigns.      

(10)

 

Conformity with Directors' Plan:

The Director Option is intended to conform to the Directors' Plan in all
respects. Inconsistencies between this Letter Agreement and the Directors' Plan
shall be resolved in accordance with the terms of the Directors' Plan. By
executing and returning the enclosed Confirmation of Acceptance of this Letter
Agreement you agree to be bound by the terms hereof and of the Directors' Plan.
Except as otherwise expressly provided herein, all definitions stated in the
Directors' Plan shall be applicable to this Letter Agreement.  

To confirm your understanding and acceptance of the Director Option granted to
you by this Letter Agreement, kindly execute and return to the Company's
Corporate Secretary in the enclosed envelope the following documents: (a) the
"Confirmation of Acceptance" endorsement, and (b) the Beneficiary Designation
Form.

 

If you have any questions, please do not hesitate to contact the Corporate
Controller at (630) 875-7459.

 

Very truly yours,

 

First Midwest Bancorp, Inc.

     

John M. O'Meara

President and Chief Executive Officer

First Midwest Bancorp, Inc.



3